Citation Nr: 0731154	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-00 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) (also claimed as anxiety disorder with 
panic attacks).

2.  Entitlement to an increased, initial rating for service-
connected torn meniscus of the right knee (right knee 
disability), currently rated 20 percent disabling 

3.  Entitlement to an increased (compensable) rating for 
genital herpes. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from May 1976 to August 
1980.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The issue of entitlement to an increased rating for the right 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The veteran's current anxiety disorder with panic attacks 
did not have its origins in service, nor did a psychosis 
become manifest during the first year after the veteran's 
separation from service.

2.  The veteran is not shown to have a diagnosis of PTSD due 
to any verified event during his period of military service.

3.  The veteran's genital herpes covers less than 2 percent 
of the body and no more than topical therapy has been 
required in the past 12 month period.


CONCLUSIONS OF LAW

1.  PTSD (also claimed as anxiety disorder with panic 
attacks) was not incurred in or aggravated by service, nor 
may a psychosis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  The criteria for a compensable rating for genital herpes 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.118, Diagnostic 
Codes 7801-06, 7820 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  This was accomplished in this case.  
The notification in May 2004 substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claims for service connection 
for PTSD (also claimed as anxiety disorder with panic 
attacks) and an increased rating for genital herpes.  The 
notification also advised the veteran of the evidence needed 
to substantiate a claim for service connection for PTSD that 
involves allegations of personal assault.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, or the effective date for any 
grant of an increased rating; no new disability rating or 
effective date for award of benefits will be assigned as the 
claims were denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time

II.  Service Connection Claim

The veteran's service medical records are negative for any 
diagnosis or treatment for a psychiatric disorder.  However, 
on the report of the veteran's separation examination, 
conducted in June 1980, he indicated that he had a history of 
trouble sleeping and nervous trouble.  Clinically, it was 
noted that he had situational reaction.  His DD Form 214 
shows that the narrative reason for separation in August 1980 
was unsuitability, apathy, defective attitude, or inability 
to spend time constructively. 

Post-service, VA treatment records dated from November 1998 
reflect the veteran's complaints of anxiety and his reports 
of having had panic attacks that started in the service, 
specifically while stationed in Korea.  Diagnoses include 
panic disorder and, as of August 2000, schizophrenia, with 
dysthymic disorder.  During a hearing before a hearing 
officer at the RO in March 1999, the veteran stated that the 
first time he sought professional help for his mental 
condition was in 1998.  He also submitted prescription 
receipts for Xanax dated in 1998.  The veteran points out 
that this medication is used to treat psychiatric conditions.  

A VA psychiatric examination was conducted in August 2001.  
That examiner was specifically requested to furnish a medical 
opinion as to whether the veteran's current psychiatric 
disorder was related to service.  After describing the 
veteran's social, work, and psychiatric history in some 
detail, the examiner reported the clinical findings on mental 
status examination.  The examiner diagnosed "some 
schizoaffective disorder with a little depression relatively 
mild along with some anxiety attacks."  He further stated 
that he didn't "see that there is any evidence in the record 
of his having had something in service.  All I am getting is 
that he said he did, which I tend to question."  The examiner 
noted that the veteran "is very interested in getting 100% 
total disability.  He is not strange as many of the 
schizophrenic people will be; he is fairly smooth in his 
efforts."  After reviewing the record, the examiner pointed 
to a number of clinical findings and other aspects of the 
examination in concluding that, "I don't see [his current 
psychiatric disorder] as having been present in service or 
caused by it."

The report of an examination by a private psychiatrist in 
September 2001 notes that the veteran dated his psychiatric 
symptoms to when he was stationed in Korea during service.  
The examiner stated that the veteran described "prominent 
positive symptoms of auditory hallucinations and persecutory 
delusions."  It was also noted that the veteran mentioned on 
multiple occasions that he was being persecuted because he 
was African American.  The examiner diagnosed chronic 
paranoia-type schizophrenia and panic disorder without 
agoraphobia.  His psychosocial stressors were severe social 
isolation and severe financial stressors.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active peacetime 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Where a psychosis, such as schizophrenia, becomes manifest to 
a degree of 10 percent within 1 year from the date of 
separation from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f).

If the claimant did not engage in combat with the enemy (as 
in this case), or the claimed stressors are not related to 
combat (as in this case), then the claimant's testimony alone 
is not sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  In sum, whether the evidence 
establishes the occurrence of stressors is a question of fact 
for adjudicators, and whether any stressors that occurred 
were of sufficient gravity to cause or to support a diagnosis 
of PTSD is a question of fact for medical professionals.  See 
Cohen, supra.

The veteran's principal claimed stressors are that he was 
threatened and physically assaulted by fellow privates 
several times during his period of active duty in Korea after 
a promotion to sergeant was immediately taken away.  In 
claims for service connection for PTSD based on personal 
assault, VA has established special procedures for 
evidentiary development.  Patton v. West, 12 Vet. App. 272, 
277 (1999).  These procedures take into account the fact that 
since personal assault is an extremely sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of trauma in service may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  These procedures thus acknowledge the 
difficulty claimants face in establishing the occurrence of 
the stressor through standard evidence, and the resulting 
need for development of alternate sources of evidence.  See 
VA Adjudication Procedure Manual M21-1 (M21-1), Part III, 
paragraph 5.14c (Feb. 20, 1996).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

The M-21 provisions thus recognize that personal assault such 
as here alleged can often be established only by secondary 
evidence and the inferences that can be drawn therefrom.  
However, service connection may not be predicated on a resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102.  Precisely because service connection may not 
be based on conjecture, it is important that the factors 
enumerated in M-21 not have alternative explanations or be 
subject to significant questions of credibility, as in this 
case.  The factors addressed in M-21 suggest a change in 
behavior without rational alternative explanations.  
Otherwise, establishing the existence of the claimed stressor 
is inevitably an exercise in speculation.  Thus, the factors 
set forth above contemplate changes in behavior roughly 
contemporaneous with the claimed incident such as to indicate 
the actual occurrence of the stressor.

The veteran has not contended that he engaged in combat with 
the enemy, and the record on appeal does not otherwise show 
this.  He currently contends that he was informed that he was 
promoted from Specialist 4 (SP4) to Sergeant in Korea but 
that the promotion was taken away shortly after he was 
informed of the promotion, and he was returned to the rank of 
SP4.  He stated that he underwent ridicule and physical 
attacks from fellow servicemen when they discovered that his 
promotion to Sergeant was taken away.  He also notes that he 
was diagnosed with situational reaction in service and that 
this condition was the first manifestation of his current 
PTSD (also claimed as anxiety disorder with panic attacks).  

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  The 
Board does not find the statements regarding his alleged 
promotion Sergeant, immediate demotion to SP4, and resulting 
physical attacks, to be credible.  There is no indication in 
the veteran's service medical and/or personnel records that 
he reported that he was threatened or physically assaulted 
during his active military service.  The veteran's service 
personnel records show that he arrived in Korea with the rank 
of SP4 which is one section of the fourth enlisted rank in 
the U.S. Army, just above Private First Class and below 
Corporal.  It shares the same enlisted pay grade as the 
Corporal.  Unlike Corporals, Specialists are not considered 
junior non-commissioned officers (NCO).  This is the highest 
rank that the veteran was awarded during his military 
service.  The veteran was demoted from this rank to a lower 
rank of Private while stationed in Korea, but he held the SP4 
rank for several years, he was not immediately demoted, and 
there is no indication in his service personnel records that 
he was ever informed that he would be promoted to Corporal, 
let alone Sergeant.  In addition, the veteran made no mention 
of any assault in service during a hearing before a decision 
review officer (DRO) in March 1999.  At that time, he stated 
that his psychiatric problems began in service in Korea due 
to being teased and humiliated when a promotion to Sergeant 
was taken away.  Finally, the veteran did not report any 
inservice assault when he discussed his inservice experiences 
to VA mental health personnel in 1999.  

The veteran's claimed physical assaults and threats in 
service may not be accepted as a stressor that would provide 
a basis for granting service connection for PTSD.  More 
importantly, PTSD has not been diagnosed by medical 
personnel.  

Furthermore, despite the veteran's contentions, there simply 
is no competent evidence of an anxiety disorder with panic 
attacks during service; nor does the medical evidence of 
record establish that his current psychiatric disorders, 
first treated and diagnosed in 1998 according to the medical 
evidence of record, began in service.  This lengthy post-
service period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim on a direct basis.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Neither does the 
evidence indicate that he was first diagnosed with a 
psychosis during the first year after his separation from 
service, so service connection may not be presumed.  
Moreover, the opinion of the VA psychiatrist in 2001 
specifically indicates that the veteran's current psychiatric 
disorder is not due to service.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 




III.  Increased Rating Claim

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  Also, when making 
determinations concerning the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The veteran's statements regarding the severity of his 
service-connected genital herpes are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered in conjunction with the clinical evidence 
in determining an appropriate rating.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The rating criteria for infections of the skin under 
Diagnostic Code 7820 indicate the infection should be rated 
as disfigurement, scars or dermatitis (Diagnostic Code 7806) 
depending on the predominant disability.  

The veteran contends that his genital herpes result in minor 
scarring, and he is entitled to an increased, compensable 
rating for the condition. 

Application of Diagnostic Code 7801, scars, other than head, 
face, or neck, that are deep or that cause limited motion, is 
not appropriate in this case because there is no indication 
in the medical records that the scar is deep and the 
veteran's scar has no effect on his range of motion or 
function.  Application of Diagnostic Code 7802, scars, other 
than head, face, or neck, that are superficial and that do 
not cause limited motion, requires the scar to be in excess 
of 144 square inches (929 sq. cm.) or greater before such 
scars are deemed a compensable disability.  Diagnostic Code 
7803, scars, superficial, unstable, and Diagnostic Code 7804, 
scars, superficial, painful on examination, are also not 
appropriate as there is no evidence of scarring or 
disfigurement.  The examiner who conducted the June 2004 skin 
examination stated that there was no significant scarring or 
disfigurement and that photographs were not indicated.  The 
examiner who conducted the March 2007 skin examination stated 
that it was unlikely that the signs that the veteran 
described were attacks of genital herpes; as he was unable to 
accurately describe the lesions he had in the past or 
recognize that the only current genital lesion he had, a tiny 
laceration of the foreskin, is not due to genital herpes.  
Again, there is no evidence of record that the veteran's 
function or range of motion is limited or affected in any way 
by the condition.  Diagnostic Code 7805.

Diagnostic Code 7806 provides that a zero percent evaluation 
will be assigned for dermatitis or eczema where less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy required 
during the past 12-month period.  A 10 percent evaluation 
will be assigned for dermatitis or eczema where at least 5 
percent, but less than 20 percent of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period.  The noncompensable rating is appropriate.  VA 
examination reports dated in June 2004 and March 2007 noted 
that the veteran applied a topical cream and took an 
antibiotic or antiviral for his genital herpes.  The March 
2007 examination report noted that the veteran's last refill 
for medication was in July 2004.  There is no evidence of any 
systemic therapy.  The June 2004 examination report noted 
that the veteran's condition covered less than 2 percent of 
his body, and the March 2007 VA examination report found no 
evidence of genital herpes.  

In light of the foregoing, the preponderance of the evidence 
is against the claim, there is no doubt to be resolved, and 
an increased rating is not warranted. 


ORDER

Entitlement to service connection for PTSD (also claimed as 
anxiety disorder with panic attacks) is denied.  

Entitlement to a compensable rating for genital herpes is 
denied.


REMAND

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97.  When a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent (noncompensable) 
rating, or, consistent with 38 C.F.R. § 4.59 (which 
specifically provides that, when a veteran has arthritis that 
is productive of actually painful motion due to unstable or 
maligned joints due to healed injury, the disability is 
entitled to the minimum compensable evaluation for the 
joint), i.e., 10 percent under either Diagnostic Code 5260 
(limitation of flexion) or 5261 (limitation of extension).  
VAOPGCPREC 9-98.  Finally, a knee disability may be rated 
simultaneously under both Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004.  

In a June 1999 supplemental statement of the case, the 
veteran was awarded service connection for a right knee 
disability; and assigned a 10 percent rating under Diagnostic 
Code 5257, from September 1998.  In April 2004, he requested 
an increased rating.  In a July 2004 rating decision, he was 
granted an increased, 20 percent, rating; and the condition 
was rated under a different Diagnostic Code, 5260, effective 
April 2004.  That rating decision also noted that the 10 
percent rating for right knee instability was effective from 
September 1998 to April 2004.  

The latest VA examination of record in March 2007 found 
decreased range of motion of the right knee secondary to 
degenerative arthritis as noted on X-ray; and right knee 
instability.  It was noted in an April 2007 supplemental 
statement of the case that the veteran was receiving an 
additional 10 percent rating for right knee instability.  
However, this finding is not correct, as the 10 percent 
rating for instability has not been in effect since April 
2004.  On remand, VA should consider whether a separate 
rating is warranted for right knee instability, and if so, 
determine the degree of severity of the instability.  See  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993) (the Board 
cannot address a question not properly considered by the RO).  
Another examination will be needed to resolve these issues.  

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran report where he 
has received treatment for the right knee 
and request records from those sources.   

2.  Schedule the veteran for an orthopedic 
examination to determine the nature and 
extent of his service-connected right knee 
disability.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment, including X-ray 
examination and range of motion studies 
expressed in degrees.  If range of motion 
studies demonstrate any limitation of 
motion, the examiner should discuss 
whether the limitation is objectively 
confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  The examiner should 
specify any anatomical damage, and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, strength, 
speed, coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness, if possible 
measured in degrees of limitation of 
motion, and document all objective 
evidence of those symptoms.  In addition, 
the examiner should provide an opinion as 
to the degree of any functional loss 
likely to result from a flare-up of 
symptoms or on extended use.  The examiner 
should document, to the extent possible, 
the frequency and duration of 
exacerbations of symptoms.  The examiner 
should give detailed clinical findings of 
the symptomatology attributable to the 
veteran's service- connected right knee 
disability, indicate the presence of 
arthritis, and whether they are 
characterized by recurrent subluxation or 
lateral instability; dislocated semilunar 
cartilage with frequent episodes of 
"locking," pain, and effusion into the 
joint; or symptomatic removal of the 
semilunar cartilage.  The examiner should 
clearly outline the rationale for any 
opinion expressed and all clinical 
findings should be reported in detail.

3.  Then readjudicate the claim.  In 
particular, the claim should include 
consideration of all potentially 
applicable diagnostic codes under 38 
C.F.R. § 4.71a, including Diagnostic Codes 
5003, 5010, 5257, 5260, and 5261; and the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  
If the claim continues to be denied, send 
the veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


